 In the Matter Of MONOGRAM PICTURES CORPORATIONandAMERICANFEDERATION OF LABORCase No. R-3746.-Decided May,' 6,1942Jurisdiction:motion picture distributing industry.-Investigationand Certificationof Representatives:existence of question: failureto prove majority; election necessary.Unit Appropriate for Collective Bargaining:all office employees at Company'sSt.Louis film exchange, excluding the branch manager, outside salesmen, thejanitor, back-room employees, the booker, and secretary-bookkeeper.-Mr. Robert G. Taylor,of St. Louis, Mo., for the Company.Mr. E. P. Theiss,of St. Louis, Mo., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE'CASEUpon petition duly filed by American Federation of Labor, hereincalled the Union,alleging that a question affecting commerce hadarisen concerning the representation of employees of Monogram Pic-tures Corporation,St.Louis,Missouri,herein called the Company,theNational Labor Relations Board provided for an appropriatehearing upon due notice1before Jack G. Evans, TrialExaminer.Said hearing was held at St. Louis,Missouri,on April 20,1942.TheCompany and the Union appeased,participated, and were affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Ex-aminer's rulings made during the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMonogram Pictures Corporation is a Missouri corporation with itsprincipal 'office at St. Louis, Missouri; where it ' is engaged in the1At the same time the Board consolidated this proceeding with seven other cases.OnApril 7, 1942; the Board issued an order severing this case from the others41 N L. R. B., No. 64.307 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDdistribution of motion pictures.During the 6-month period endingApril 1, 1942, the Company handled approximately 58 prints of fea-ture, pictures.All the prints are shipped to the Company from out-sideMissouri.During the same period, the St. Louis film exchangereceived approximately $39,000 in fees, about 40 percent of whichwas received from exhibitors outside Missouri.II.'THEORGANIZATION INVOLVEDAmerican Federation of Labor is a labor ' organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Union claims to represent a majority of the Company's'em-ployees.The Company states that it has no knowledge of the Union'sclaim.A statement of the Trial Examiner, read into evidence during thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe Union urges that all office employees at the St. Louis film ex-change of the Company, including the booker and secretary-book-keeper, but excluding the branchmanager, outside salesmen, janitor,and back room employees,' constitute an appropriate unit.The onlycontroversy with respect to the unitconcernsthe bookerand secre-tary-bookkeeper.The Union urges that such employees be includedin the unit, and the Company that they be excluded.The Company contends that the duties of the bookerare similarto those of the salesmen, who are excluded from the unit by agree-ment of the parties.The booker contacts motion picture exhibitorsby mail, telephone, or in the Company's offices and attempts to sellmotion pictures to them.Under the circumstances, we shallexcludethe booker from the unit.The secretary-bookkeeperacts aspersonal secretary to the branchmanager.The Company contends that such employees should be2The Trial Examiner.reported that the Union presented two authorization cards bearingapparently genuine signatures iof persona whose names appear on the Company's payloll asof April20, 1942.There are three employees on that pay roll.3The back room employees are presently covered by a contract between the Companyand another labor organization affiliated with the American Federation of Labor. MONOGRAM PICTURES,CORPORATION309excluded from the unit because of the confidential nature of her duties.This employee,among other duties, takes dictation and files corre-spondence dealing with personnel'problems.We shall exclude thesecretary-bookkeeper from the unit.We find that all office employees at the St. Louis film exchange ofthe Company,excluding the branch manager, outside salesmen, thejanitor, back room employees,the booker,and secretary-bookkeeper,constitute a unit appropriate for.the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V.TUEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in theDirection.`DIRECTION OF ELECTIONBy virtueof and pursuant to the power vested in the NationalLaborRelations Board by Section 9 (c) of the National Labor Re-lations Act,and pursuantto ArticleIII, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDn2EOTED that, as part of the investigation to ascertain representa-tives for the purposes of collectivebargaining with Monogram Pic-tures Corporation,St.Louis,Missouri,an election by secret ballotshall be conducted as early as possible,but not laterthan thirty (30)days from thedate of this Direction,under the direction and super-vision of the Regional Director for the Fourteenth Region, acting inthis matter as agent for the NationalLaborRelations Board and sub-ject to Article III, Section 9, of said Rules and Regulations, amongthe employees in. the unit found appropriate in SectionIV, above,who were employed during the pay-roll period immediately precedingthe date ofthisDirection,including any such employees who did notwork during said pay-roll period because they were'ill or on vacationor in the active military service or trainingof the UnitedStates, ortemporarily laid off,but excluding any who have since quit or beendischarged for cause,to determine whether or not they desire to berepresentedby AmericanFederation of Labor for the purposes ofcollective bargaining.